DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: does the term “a value” on line 4 and the term “a value” on line 6 have the same meaning (sane one). Appropriate correction is required.
Claim 16 is objected to because of the following informalities: does the term “a value” on line 2 have the same meaning as disclosed in the claim 1. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: does the term “a value” on line 2 have the same meaning as disclosed in the claim 16. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: does the term “a value” on line 2 have the same meaning as disclosed in the claim 17. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the value of the first set of bits" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-22 are rejected under 112(b) as well as being depended on based rejected claimed 14.
Claim 23 recites the limitation "the value of the first set of bits" on line 11.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,812,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 17 of USP 10,812,102 disclose similar limitations and functions as claimed in claim 25 such as: receiving a number of sets of symbols; if any of the number of sets of symbols has an address value, then, setting a first number of bits to a first value; and if none of the number of sets of symbols has the address value, then receiving a first symbol and decoding the first symbol as a first set of bits.
Allowable Subject Matter
Claims 14-22 are allowable subject matters if all objections and 112(b) rejections indicated above are resolved.
Claims 23-24 are allowable subject matters if all objections and 112(b) rejections indicated above are resolved.
Claim 26 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if rewritten in independent form including all of the limitations of the base claim and wherein the first set of bits defines a first number of states and each set of symbols defines the first number of states and a second state, where the second state is used as the address value.
Claim 27 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if rewritten in independent form including all of the limitations of the base claim and if any of the number of sets of symbols has an address value, then, receiving the first symbol and based on a symbol value of the first symbol and an identity of the set of symbols having the address value, setting a second set of bits to a second value.

Claim 29 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if rewritten in independent form including all of the limitations of the base claim and if none of the number of sets of symbols has the address value, then receiving the number of sets of symbols and decoding the sets of symbols into corresponding sets of bits.
Claim 30 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if rewritten in independent form including all of the limitations of the base claim and wherein the first number of bits is two bits, the first set of bits is three bits, the first symbol is one symbol, each set of symbols is two symbols, the first number of states is eight states, and the second state is one state.
Claim 31 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if rewritten in independent form including all of the limitations of the base claim and wherein the plurality of bits comprises eleven bits and the plurality of symbols comprises seven symbols.
Claim 32 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if rewritten in independent form including all of the limitations of the base claim and wherein the plurality of symbols comprises a plurality of pulse-amplitude modulated (PAM) signals.
Claim 33 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if rewritten in independent form including all of the limitations of the base claim and wherein the plurality of symbols comprises a plurality of PAM-3 signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 265 7397. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845